Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-10, 15 and 16 are pending, claims 2, 4, 5 and 11-14 having been cancelled.  Applicant’s response dated September 30, 2021.
Claim Objections
The objection to claim 15 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejections of claims 1-3, 6-11, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to (or cancellation of) the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claim 3 as follows: “and making [[a]] the judgment in combination…” in line 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is CN104131442A to Xu and JP2015-042209A to Furuta et al.
Xu and Furuta are discussed in the previous Office Action, which is hereby incorporated in full.  While the cited prior art discloses a method for terminating remote control over a washing machine wherein when a shutdown control over a washing machine is triggered, the washing machine terminates the channel between the washing machine and a remote terminal currently connected with the washing machine and is shut down and the shutdown control over the washing machine is in a short-range triggering or a remote triggering and that the washing machine sends a termination instruction to terminate the channel between the washing machine and a mobile terminal currently connected with the washing machine, the cited prior art does not disclose that the mobile terminal makes a judgment that if the washing machine is executing a certain program, the mobile terminal feeds back a signal to the washing machine and keeps the channel currently established between the mobile terminal and the washing machine open and controls the washing machine to keep operating until the washing machine finishes executing the certain program.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 3, 6-10, 15 and 16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714